Title: From Thomas Jefferson to John Mason, 17 December 1805
From: Jefferson, Thomas
To: Mason, John


                  
                     Dear Sir 
                     
                     Washington Dec. 17. 05
                  
                  Mr. Barnes my factotum in money matters is on a journey to Baltimore, and in his absence a pressing call is made on me, which renders it necessary for me to get a thousand Dollars from the bank of Columbia. I have not another mercantile or monied acquaintance in the place. in this dilemma I venture to ask the favor of you to indorse & put in the inclosed for me, as the rules of the banks require an indorser a resident. I trust it is unnecessary for me to assure you it shall be duly taken up. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               